DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-8 and 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/29/2022.
Applicant's election with traverse of Group I, claims 1-6, in the reply filed on 06/29/2022 is acknowledged.  The traversal is on the ground that no serious burden exists in examining all the pending claims. This is not found persuasive because for purposes of the initial requirement, a serious burden on the examiner may be prima facie shown if the Examiner shows by appropriate explanation of separate classification, or separate status in the art, or a different field of search (as defined in MPEP § 808.02). The restriction requirement mailed 04/29/2022 clearly meets this requirement. While that prima facie showing may be rebutted by appropriate showings or evidence by the Applicant, an unsupported statement by Applicant that no serious burden would exist in the examination of all pending claims does not qualify as an “appropriate showing” or “evidence”. See MPEP § 803.
Further, as stated in the Requirement for Restriction mailed 04/29/2022, the claims of the present application contain distinct inventions. A search of these inventions may overlap, but the search of one invention does not include all the areas required for the others. A serious burden does exist, as different searches are required for each invention. Therefore, in order to ensure the quality of the search and examination, these inventions should be searched separately to account for their differences.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 5 and 6 are objected to because of the following informalities:  
In reference to claim 5, in lines 2-3 it is suggested to amend “the total” to “a total”, in order to ensure consistency and proper antecedent basis in the claim language. Appropriate correction is required.
In reference to claim 6, in line 3 it is suggested to amend “the height” to “a height”, in order to ensure constancy and proper antecedent basis in the claim language. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Stock (US 2016/0237831) (Stock) in view of Nenov et al. (US 6,194.086) (Nenov) and Novak (US 4,356,037).
In reference to claim 1, Stock discloses an abrasive coating a blade tip having a top surface ([0007]) (corresponding to an abrasive coating for a substrate, comprising: a top surface formed on said substrate). The abrasive coating includes a base layer bonded to the blade tip, an adhesion layer comprising a plating material utilized in a matrix through which grit particles are interspersed is applied to the base layer and the matrix material bonded to a top surface of the blade tip ([0032]; [0034]; [0035]; [0008]) (corresponding to a base layer; a track later coupled to said base layer; a plurality of grit particles coupled to said tack layer; an overplate layer comprising a matrix material coupled to said tack layer).
	Stock further teaches adhering a plurality of grit particles to the adhesion layer, wherein a narrow space is formed between the grit particles ([0020]) (corresponding to a plurality of first grit particles coupled to said tack layer, wherein said plurality of first grit particles are spaced apart to form channels). The plurality of grit particles includes first grit articles and second grit particles, wherein each of the first grit particles is surrounded with the matrix material exposing a portion of the first grit particles above the matrix material and the second grit particles ([0020]) (corresponding to said matrix material envelops said second grit particles and said matrix material bonds to and partially surrounds said first grit particles, wherein said first grit particles extend above said overplate layer).
	Stock does not explicitly disclose (1) a strike layer formed on said top surface or (2) the second grit particles range in size from 0.0005 to about 0.002 mm, as presently claimed. 
	With respect to (1), Stock discloses the matrix is a plating layer matrix composite ([0029]).
	Nenov discloses an abrasive coating for a blade tip comprising a base layer, an abrasive layer consisting of abrasive particles embedded in a metal matrix (col. 1, line 67; col. 2, lines 38-46). Nenov further discloses a strike bath containing Ni or Co provides a highly active surface layer of metal for plating (col. 3, lines 29-30).
	In light of the motivation of Nenov, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to include a strike layer on the blade tip of Stock, in order to provide a highly active surface layer of metal for the plating layer matrix composite.
	With respect to (2), Novak discloses an abrasion resistant coating comprising a binder having dispersed therein first abrasion-resistant particles of substantially uniform size and second abrasion-resistant particles of substantially uniform size, the second particles having a diameter of less than 15.4% of the first particles (Abstract; col. 3, lines 8-9, 21-23) (corresponding to said second grit particles having a nominal size smaller than said first grit particles). The second particles are interspersed around and between the first particles (col. 2, lines 47-49) (corresponding a plurality of second grit particles placed between each of said plurality of first grit particles). Novak further teaches the abrasive coating having first particles and second smaller particles provides resistance to wear when the coating is subjected to a variety of particle sizes (col. 1, lines 26-28; col. 4, lines 7-9). The first particle has a size varying from Grit 8 (0.1817 inch diameter) to 1000 (0.00020 inch diameter), therefore it is clear the second particle has a size varying form 0.02798 inch diameter (i.e., 0.7107 mm) to 0.0000308 inch diameter (i.e., 0.00078 mm) (i.e., 0.1817*0.154 = 0.02798; 0.00020*0.154 = 0.0000308) (corresponding to a plurality of second grit particles ranging in size from 0.0005 to about 0.002 mm).
	In light of the motivation of Novak, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have the first grit particles of Stock have a size of from Grit 8 (0.1817 inch diameter) to 1000 (0.00020 inch diameter) and the second grit particles of Stock have a diameter of less than 15.4% of the first grit particles (i.e., 0.71 mm to 0.000078 mm), in order to provide an abrasive coating able to withstand abrasion of a large range of particulate sizes. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 2, Stock in view of Nenov and Novak discloses the limitations of claim 1, as discussed above. Stock further discloses the grit is cubic boron nitride (CBN), coated silicon carbide or diamond ([0029]) (corresponding to said first grit particles are selected from the group consisting of a cubic boron nitride material, coated silicon carbide (SiC), aluminum oxide, and diamond).
In reference to claim 3, Stock in view of Nenov and Novak discloses the limitations of claim 1, as discussed above. Stock further discloses the matrix is formed from MCrAlY, the M standing for either Ni or Co or both ([0029]) (corresponding to said matrix material comprises a matrix formed from at least one of Ni, Co and MCrAlY, wherein M is Ni, or Co, or a combination thereof).
In reference to claim 4, Stock in view of Nenov and Novak discloses the limitations of claim 1, as discussed above. Novak further teaches the second particles are the same material as the first particles (col. 2, lines 32-33).
	Stock disclose the grit particles are CBN, SiC or diamond ([0029]). Given that Stock in view of Nenov and Novak disclose the second grit particles are the same material as the first grit particles and the first grit particles are CBN, which overlaps the presently claimed second grit particles, it therefore would be obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to use CBN as the material of the second grit particles, which is both disclosed by Stock in view of Nenov and Novak and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
In reference to claim 5, Stock in view of Nenov and Novak discloses the limitations of claim 1, as discussed above. Novak discloses 30 ml of first particles and 100 ml of second particles (col. 3, lines 2-6), therefore it is clear the second particles are about 77% of the total number of first and second particles (i.e., (100/(100+30))*100 = 76.92% second particles) (corresponding to the second grit particles range from about 75% to about 98% of the total number of the first grit particles and the second grit particles).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 6, Stock in view of Nenov and Novak discloses the limitations of claim 1, as discussed above. Stock teaches the thickness of the matrix composite at the center of the airfoil is about 6 mils (i.e., 0.006 inch) ([0018]). Given that the first grit particles have a size of from Grit 8 (0.1817 inch diameter) to 1000 (0.00020 inch diameter) and the thickness of the matrix composite at the center is 0.006 inch, it is clear that the height of the matrix material from the adhesion layer at the center of the airfoil will be about 3% to 3000% the height of the first grit particles (i.e., (0.006/0.1817)*100 = 3.30%; (0.006/0.00020)*100 = 3000) (corresponding to said overplate layer comprises a height from the track layer of 50% to 90% of the height of the first grit particles).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rehrig et al. (US 2013/00847896) (Rehrig) in view of Electroplating.
The Applicant has provided the non-patent literature document, Electroplating, with the IDS files 12/29/2020. The citation of prior art in the rejection refers to the provided non-patent literature document.
In reference to claims 1-2, Rehrig discloses an abrasive article including a substrate having a core and a barrier layer overlying a peripheral surface of the core ([0010]) (corresponding to an abrasive coating for a substrate, comprising: a top surface formed on said substrate). The barrier layer includes an inner layer and an outer layer ([0033]; [0034]) (corresponding to a strike layer formed on said top surface; a base layer coupled to said strike layer).
A bonding layer is directly bonded to the outer layer of the barrier layer, abrasive particles are secured within the bonding layer ([0043]; [0047]) (corresponding to a tack layer coupled o said base layer; a plurality of first grit particles coupled to said tack layer). FIG. 2B, provided below, shows the abrasive particles 307 are spaced apart to form channels therebetween (corresponding to said plurality of first grit particles are spaced apart to form channels). The abrasive particles consist essentially of diamond ([0050]) (corresponding to said first grit particles are selected from the group consisting of diamond).
Rehrig further discloses a coating layer 305 overlaying the external surface 311 of the bonding layer 303 and portions of the abrasive particles 307 ([0063]). The coating layer 305 includes filler material 311 contained within the matrix of the coating layer material, wherein the coating filler material includes secondary abrasive particles, different than the abrasive particles 307 with respect to size ([0063]; [0060]) (corresponding to a plurality of second grit particles; an overplate layer comprising a matrix material coupled to said tack layer; said matrix material envelops said second grit particles and said matrix material bonds to and partially surrounds said first grit particles, wherein said first grit particles extend above said overplate layer). 
The abrasive particles in the filler include particles having an average particle size within a range of about 10 times and about 1000 times less than the average particle size of the abrasive particles 307 ([0060]) (corresponding to said second grit particles having a nominal size smaller than said first grit particles). The abrasive particles 307 have an average particle size between at least about 0.1 microns and not greater than 500 microns ([0051]), therefore, it is clear the abrasive particles of the filler will be not less than about 0.0001 microns (i.e., 0.1microns/1000 = 0.0001 microns = 1×10-7 mm) and not greater than 50 microns (i.e., 500microns/10 = 50 microns = 0.05 mm) (corresponding to a plurality of second grit particles ranging in size from 0.0005 to about 0.002 mm). FIG. 2B shows the coating filler material 311 (i.e., secondary abrasive particles) are placed between the abrasive particles 307 (corresponding to a plurality of second grit particles placed between each of said plurality of first grit particles).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Rehrig does not explicitly disclose the inner layer 323 is a strike layer, as presently claimed. However, Rehrig further teaches the outer layer is formed in the same manner as the inner layer, wherein the outer layer is formed through a processes including plating and the bonding layer is formed by an electroplating process ([0037]; [0044]). 
Electroplating discloses that a strike layer is a plating layer used during the electroplating process and is a thin plating layer having high quality and good adherence to the substrate (Strike, p. 3). The strike layer imparts good adherence between subsequent layers and the substrate (Strike, p. 3).

    PNG
    media_image1.png
    501
    614
    media_image1.png
    Greyscale
In light of the motivation of Electroplating, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the inner barrier layer of Rehrig to be a strike layer, in order to provide an inner layer that is high quality, has good adherence to the core and imparts good adherence between the core and the additional layers, and thereby arriving at the presently claimed invention. 
In reference to claim 3, Rehrig in view of Electroplating discloses the limitations of claim 1, as discussed above. Rehrig further discloses the coating layer is a metal or metal alloy material, such as nickel, cobalt or a nickel alloy ([0053]; claim 9) (corresponding to said matrix material comprises a matrix from at least one of Ni, Co).
In reference to claim 4, Rehrig in view of Electroplating discloses the limitations of claim 1, as discussed above. Rehrig further discloses the filler material  includes the secondary abrasive particles of superabrasive materials such as cubic boron nitride ([0061]; [0063]) (corresponding to said second grit particles are selected from the group consisting of cubic boron nitride).
In reference to claim 5,  Rehrig in view of Electroplating discloses the limitations of claim 1, as discussed above. 
Rehrig in view of Electroplating does not explicitly disclose the filler material 311 (i.e., second grit particles) range from about 75% to about 98% of the total number of the filler material 311 and abrasive particles 307, as presently claimed. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the presently claimed invention to adjust the amount of filler material and abrasive particles, including over the presently claimed, for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.).
It has been held that the discovery of the optimum value of a result effective variable in a known process is ordinarily within the skill in the art. In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980).
In reference to claim 6,  Rehrig in view of Electroplating discloses the limitations of claim 1, as discussed above. Rehrig further discloses the coating layer 305 is formed such that it has an average thickness to provide suitable abrasive characteristics to the final-formed abrasive articles; the average thickness is not greater than about 50% of the average particle size of the abrasive particles 307 ([0073]) (corresponding to said overplate layer comprises a height from the tack layer of 50% to 90% of the height of the first grit particles).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784